DETAILED ACTION

This Office Action is a response to an Amendment filed on 12/20/2021, in which claims 1-11, 14, 16, and 18-24 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE

Claims 1, 9, and 14 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 9, and 14 are allowed because the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claims 1, 9, and 14, structurally and functionally interconnected with other limitations in the manner as cited in the claims. More specifically, the prior art on record fail to teach or suggest the limitations of: “identifying a reference block based on a motion vector used to encode the current block; identifying, in the optical flow reference frame portion, first reference blocks that span the reference block; by extending, the reference block, at each boundary of the reference block, by an amount related to a filter length of a filter used in sub-pixel interpolation; identifying second reference blocks in the optical flow reference frame portion that overlap full-pixel locations of the second reference blocks; and generating, using the first reference frame and the second reference frame, the optical flow reference frame portion by performing an optical flow estimation  only for blocks of the current frame that are co-located with the second reference blocks” as recited in claim 1. Also, the prior art on record fail to teach or suggest the limitations of: “generating a respective motion field for pixels of a current block using the first reference frame and the second reference frame as input into an optical 
	Claims 1, 9, and 14 are allowed and all claims dependent on these claims are allowed as well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158.  The examiner can normally be reached on 10:00-8:00 M-T.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483